August 14, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                       PARRISH SERVANCE, Appellant

NO. 14-13-00639-CV                          V.

                     BANK OF AMERICA, N.A., Appellee
                     ________________________________

     This cause, an appeal from the judgment in favor of appellee, Bank of
America, N.A., signed April 15, 2013, was heard on the transcript of the record.
We have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

      We order appellant Parrish Servance to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.